January 7, 2019

PROB 12B pacts td. 952831
(08/16)

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Request for Modifying the Conditions or Term of Supervision
(Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Danielle Trinitti Kownacki (English) Dkt No.: 14CR03668-001-JLS
Name of Sentencing Judicial Officer: The Honorable Janis L. Sammartino, U.S. District Judge

Sentence: 63 months’ custody followed by 3 years’ supervised release. (Special Conditions: Refer to Judgment
and Commitment Order.)

Date of Sentence: November 10, 2015

Date Supervised Release Will Commence: January 12, 2019

Prior Violation History: None.
PETITIONING THE COURT

TO MODIFY THE CONDITIONS OF SUPERVISION AS FOLLOWS:
The defendant shall reside at the Residential Re-Entry Center (RRC) for a period not to exceed
ninety (90) days or until discharged by the Probation Office and the RRC Director.
The defendant shall observe the rules and regulations of the facility.

CAUSE
Ms. Kownacki is scheduled to be released from the Bureau of Prisons on January 12, 2019. The Bureau of Prisons
has contacted the Probation Office and reports that Ms. Kownacki will be homeless upon her release from custody.
Therefore, it is being requested that a Residential Reentry Center (RRC) placement to give her a stable residence
upon her commencement of supervised release.

The offender is amenable to the above modification, as evidenced by her signature on the attached Probation
Form 49, Waiver of Hearing.

 

 

 

 

 

 

 

Respectfully submitted: Reviewed and approved:
by “Lo £# (doe
Steve O. Smith Julia Jaureégur ~~
U.S. Probation Officer Supervising U.S. Probation Officer
(619) 409-5140
Attachments:
THE GOURT ORDERS:
The Modification of Conditions as Noted Above
Other
YL, Add Lem [14 L (9
e Honorable Janis L. Sammartino Date

‘5. District Judge
